Title: To Thomas Jefferson from Henry Dearborn, 31 July 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir	
                     
                            War Department July 31. 1807
                        

                        I have the honor of proposing for your approbation the following promotions & appointments in the first & Second Legions of the Militia of the District of Columbia
                  First Legion
                  
                     
                        
                           William Smith Senr. 
                           to be 
                           appointed
                           Captain of Riflemen
                        
                        
                           David Dobbins
                           to be
                           do
                           Lieutenant Do
                        
                        
                           Nicholas Harker 
                           to be
                           do.
                           Ensign Do
                        
                        
                           William Stewart 
                           to be
                           do
                           Captain Light Infantry
                        
                        
                           John Gozler
                           to be
                           do
                           Lieutenant Do
                        
                        
                           William Morton 
                           to be
                           do
                           Ensign  Do.
                        
                        
                           Benjamin Stoddert Jr 
                           to be
                           do
                           Cornet of Cavalry
                        
                     
                  
                  Second Legion
                  
                     
                        
                           George Youngs 
                           to be appointed
                           Captain of Infantry
                        
                        
                           Charles L Nevitt
                           do
                           Lieutenant do
                        
                        
                           William Stewart
                           do
                           Lieutenant do
                        
                        
                           James Harper
                           do
                           Lieutenant do
                        
                        
                           James Mean Stewart
                           do.
                           Lieutenant do.
                        
                        
                           Edward Swan
                           do
                           Lieutenant do
                        
                        
                           Carr Bailey
                           do
                           Ensign   do.
                        
                        
                           John Boyer to be appointed Ensign of Infantry
                        
                     
                  
                  Accept Sir  assurances of my high respect & consideration
                        
                            H. Dearborn
                     
                        
                    